Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application serial number 17/179,210 filed on 02/18/2021.
Claims 1-21, 22-28, 29, 30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2022, 08/29/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9, 13, 14, 17, 22, 24, 29, 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 20220210768, hereinafter, ZHOU’s 768) in view of Ye et al. (US20220085923, hereinafter, Ye’s 923).

Regarding to the claim 1, US 20220210768 teaches a method of wireless communication performed by a first user equipment (UE), comprising: 
receiving, from a second UE, a sidelink communication via a physical sidelink shared channel (PSSCH) [see Figure 1 and Paragraphs 0267 & 0256-0266 ] 
transmitting, to the second UE and based at least in part on the sidelink communication via the PSSCH, hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback and channel state information (CSI) feedback on a physical sidelink feedback (When a PSFCH carries feedback information used to indicate HARQ-ACK feedback information corresponding to the PSSCH and the channel state information (CSI) corresponding to a PSSCH, the PSSCH and the PSFCH are associated ) [see Paragraph 0267 ] ( it is necessary to define a correspondence relationship between resources of the PSSCH and/or the PSCCH and resources of the PSFCH associated therewith. In the sidelink data transmission, the transmission UE determines, according to the correspondence relationship, where to listen to the potential HARQ-ACK feedback information and/or the CSI feedback information; and accordingly, the reception UE determines, according to the correspondence relationship, where to transmit the potential HARQ-ACK feedback information and CSI feedback information) [see Paragraph 0268] ;
channel (PSFCH) resource 
    PNG
    media_image1.png
    840
    914
    media_image1.png
    Greyscale


However, US 20220210768 does not explicitly teach transmitting, to the second UE and based at least in part on sidelink communication via the PSSCH, feedback on a single physical sidelink feedback channel (PSFCH) resource.


US20220085923, from the same or similar fields of endeavor, teaches transmitting, to the UE and based at least in part on sidelink communication via the PSSCH, feedback on a single physical sidelink feedback channel (PSFCH) resource (PSFCH includes HARQ-ACK, CSI) (The payload of PSFCH may include 1-2 bits for HARQ-ACK. The payload of PSFCH may include more than 2 bits for CSI) [see Paragraph 0110]
(A Tx WTRU may determine PSFCH formats/resources and indicate the PSFCH formats/resources (e.g., in SCI). For example, a Tx WTRU may indicate one or more of the following (e.g., in SCI): PSFCH format(s) and/or their associated parameters; PSFCH format usage associated with SL traffic type (e.g., unicast or groupcast); a (e.g., direct indication of) PSSCH-to-HARQ_feedback slot offset; or (e.g., a selection of) a “HARQ-NACK” scheme or a “HARQ-ACK/NACK” scheme (e.g., for groupcast SL) [see Paragraph 0107].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20220210768 in view of US20220085923 because US20220085923 suggests that The WTRU may transmit the data using the selected sidelink unicast or sidelink groupcast. The WTRU may also transmit information indicating the selected first PSFCH format or second PSFCH format and information indicating a selected HARQ NACK or HARQ ACK/NACK feedback. The WTRU may subsequently receive feedback regarding the sidelink communication using the selected HARQ NACK or HARQ ACK/NACK and the selected first PSFCH format or second PSFCH format.

Regarding to the claim 5, US 20220210768 and US20220085923 teach the limitations of the claim 1 above.
However, US 20220210768 does not explicitly teach wherein the HARQ-ACK feedback is associated with a first bit and the CSI feedback is associated with a second bit.
US20220085923, from the same or similar fields of endeavor, teaches wherein the HARQ-ACK feedback is associated with a first bit and the CSI feedback is associated with a second bit (The payload of PSFCH may include 1-2 bits for HARQ-ACK. The payload of PSFCH may include more than 2 bits for CSI) [see Paragraph 0110]
(A Tx WTRU may determine PSFCH formats/resources and indicate the PSFCH formats/resources (e.g., in SCI). For example, a Tx WTRU may indicate one or more of the following (e.g., in SCI): PSFCH format(s) and/or their associated parameters; PSFCH format usage associated with SL traffic type (e.g., unicast or groupcast); a (e.g., direct indication of) PSSCH-to-HARQ_feedback slot offset; or (e.g., a selection of) a “HARQ-NACK” scheme or a “HARQ-ACK/NACK” scheme (e.g., for groupcast SL) [see Paragraph 0107].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20220210768 in view of US20220085923 because US20220085923 suggests that The WTRU may transmit the data using the selected sidelink unicast or sidelink groupcast. The WTRU may also transmit information indicating the selected first PSFCH format or second PSFCH format and information indicating a selected HARQ NACK or HARQ ACK/NACK feedback. The WTRU may subsequently receive feedback regarding the sidelink communication using the selected HARQ NACK or HARQ ACK/NACK and the selected first PSFCH format or second PSFCH format.

Regarding to the claim 9, US 20220210768 and US20220085923 teach the limitations of the claim 1 above.
However, US 20220210768 does not explicitly teach wherein the HARQ-ACK feedback is associated with a first bit and the CSI feedback is associated with two or more bits.
US20220085923, from the same or similar fields of endeavor, teaches wherein the HARQ-ACK feedback is associated with a first bit and the CSI feedback is associated with two or more bits (The payload of PSFCH may include 1-2 bits for HARQ-ACK. The payload of PSFCH may include more than 2 bits for CSI) [see Paragraph 0110].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20220210768 in view of US20220085923 because US20220085923 suggests that The WTRU may transmit the data using the selected sidelink unicast or sidelink groupcast. The WTRU may also transmit information indicating the selected first PSFCH format or second PSFCH format and information indicating a selected HARQ NACK or HARQ ACK/NACK feedback. The WTRU may subsequently receive feedback regarding the sidelink communication using the selected HARQ NACK or HARQ ACK/NACK and the selected first PSFCH format or second PSFCH format.

Regarding to the claim 13, US 20220210768 and US20220085923 teach the limitations of the claim 1 above.
However, US 20220210768 does not explicitly teach wherein the CSI indicates one or more of: a demodulation reference signal received power, a channel quality indicator or a modulation and coding scheme based at least in part on the sidelink communication received from the second UE, a redundancy version index for a retransmission of the sidelink communication, or a data rank.US20220085923, from the same or similar fields of endeavor, teaches wherein the CSI indicates one or more of: a demodulation reference signal received power, a channel quality indicator or a modulation and coding scheme based at least in part on the sidelink communication received from the second UE, a redundancy version index for a retransmission of the sidelink communication, or a data rank (The CSI may include, for example, CQI/PMI/RI) [see Paragraph 0109].Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20220210768 in view of US20220085923 because US20220085923 suggests that The WTRU may transmit the data using the selected sidelink unicast or sidelink groupcast. The WTRU may also transmit information indicating the selected first PSFCH format or second PSFCH format and information indicating a selected HARQ NACK or HARQ ACK/NACK feedback. The WTRU may subsequently receive feedback regarding the sidelink communication using the selected HARQ NACK or HARQ ACK/NACK and the selected first PSFCH format or second PSFCH format.

Regarding to the claim 14, US 20220210768 further teaches receiving, from a base station via radio resource control signaling or via a medium access control control element, an indication of quantization levels of parameters associated with the CSI feedback (receiving, from a base station via radio resource control signaling or via a medium access control control element, an indication of quantization levels of parameters associated with the CSI feedback) [see Figure 1 and Paragraphs 0267 & 0256-0266 & 0268 ].

Regarding to the claim 17, US 20220210768 further teaches wherein the sidelink communication is a first sidelink communication, and further comprising: receiving, from the second UE, a second sidelink communication based at least in part on the HARQ-ACK feedback and the CSI feedback (wherein the sidelink communication is a first sidelink communication, and further comprising: receiving, from the second UE, a second sidelink communication based at least in part on the HARQ-ACK feedback and the CSI feedback ) [see Figure 1 and Paragraphs 0267 & 0256-0266 & 0268 ].


Regarding to the claim 22, US 20220210768 teaches a method of wireless communication performed by a first user equipment (UE), comprising:
transmitting, to a second UE, a sidelink communication via a physical sidelink shared channel (PSSCH) [see Figure 1 and Paragraphs 0267 & 0256-0266 ] 
receiving, from  the second UE and based at least in part on the sidelink communication via the PSSCH, hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback and channel state information (CSI) feedback on a physical sidelink feedback (When a PSFCH carries feedback information used to indicate HARQ-ACK feedback information corresponding to the PSSCH and the channel state information (CSI) corresponding to a PSSCH, the PSSCH and the PSFCH are associated ) [see Paragraph 0267 ] ( it is necessary to define a correspondence relationship between resources of the PSSCH and/or the PSCCH and resources of the PSFCH associated therewith. In the sidelink data transmission, the transmission UE determines, according to the correspondence relationship, where to listen to the potential HARQ-ACK feedback information and/or the CSI feedback information; and accordingly, the reception UE determines, according to the correspondence relationship, where to transmit the potential HARQ-ACK feedback information and CSI feedback information) [see Paragraph 0268] ;





    PNG
    media_image2.png
    850
    910
    media_image2.png
    Greyscale


However, US 20220210768 does not explicitly teach receiving, from the second UE and based at least in part on sidelink communication via the PSSCH, feedback on a single physical sidelink feedback channel (PSFCH) resource.


US20220085923, from the same or similar fields of endeavor, teaches receiving, from  the UE and based at least in part on sidelink communication via the PSSCH, feedback on a single physical sidelink feedback channel (PSFCH) resource (PSFCH includes HARQ-ACK, CSI) (The payload of PSFCH may include 1-2 bits for HARQ-ACK. The payload of PSFCH may include more than 2 bits for CSI) [see Paragraph 0110]
(A Tx WTRU may determine PSFCH formats/resources and indicate the PSFCH formats/resources (e.g., in SCI). For example, a Tx WTRU may indicate one or more of the following (e.g., in SCI): PSFCH format(s) and/or their associated parameters; PSFCH format usage associated with SL traffic type (e.g., unicast or groupcast); a (e.g., direct indication of) PSSCH-to-HARQ_feedback slot offset; or (e.g., a selection of) a “HARQ-NACK” scheme or a “HARQ-ACK/NACK” scheme (e.g., for groupcast SL) [see Paragraph 0107].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20220210768 in view of US20220085923 because US20220085923 suggests that The WTRU may transmit the data using the selected sidelink unicast or sidelink groupcast. The WTRU may also transmit information indicating the selected first PSFCH format or second PSFCH format and information indicating a selected HARQ NACK or HARQ ACK/NACK feedback. The WTRU may subsequently receive feedback regarding the sidelink communication using the selected HARQ NACK or HARQ ACK/NACK and the selected first PSFCH format or second PSFCH format.

Regarding to the claim 24, claim 24 is rejected the same limitations of the claim 17 above.


Regarding to the claim 29, US 20220210768 teaches a first user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:
receive, from a second UE, a sidelink communication via a physical sidelink shared channel (PSSCH) [see Figure 1 and Paragraphs 0267 & 0256-0266 ] 
transmit, to the second UE and based at least in part on the sidelink communication via the PSSCH, hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback and channel state information (CSI) feedback on a physical sidelink feedback (When a PSFCH carries feedback information used to indicate HARQ-ACK feedback information corresponding to the PSSCH and the channel state information (CSI) corresponding to a PSSCH, the PSSCH and the PSFCH are associated ) [see Paragraph 0267 ] ( it is necessary to define a correspondence relationship between resources of the PSSCH and/or the PSCCH and resources of the PSFCH associated therewith. In the sidelink data transmission, the transmission UE determines, according to the correspondence relationship, where to listen to the potential HARQ-ACK feedback information and/or the CSI feedback information; and accordingly, the reception UE determines, according to the correspondence relationship, where to transmit the potential HARQ-ACK feedback information and CSI feedback information) [see Paragraph 0268] ;



However, US 20220210768 does not explicitly teach transmit, to the second UE and based at least in part on sidelink communication via the PSSCH, feedback on a single physical sidelink feedback channel (PSFCH) resource.
US20220085923, from the same or similar fields of endeavor, teaches transmit, to the UE and based at least in part on sidelink communication via the PSSCH, feedback on a single physical sidelink feedback channel (PSFCH) resource (PSFCH includes HARQ-ACK, CSI) (The payload of PSFCH may include 1-2 bits for HARQ-ACK. The payload of PSFCH may include more than 2 bits for CSI) [see Paragraph 0110]
(A Tx WTRU may determine PSFCH formats/resources and indicate the PSFCH formats/resources (e.g., in SCI). For example, a Tx WTRU may indicate one or more of the following (e.g., in SCI): PSFCH format(s) and/or their associated parameters; PSFCH format usage associated with SL traffic type (e.g., unicast or groupcast); a (e.g., direct indication of) PSSCH-to-HARQ_feedback slot offset; or (e.g., a selection of) a “HARQ-NACK” scheme or a “HARQ-ACK/NACK” scheme (e.g., for groupcast SL) [see Paragraph 0107].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20220210768 in view of US20220085923 because US20220085923 suggests that The WTRU may transmit the data using the selected sidelink unicast or sidelink groupcast. The WTRU may also transmit information indicating the selected first PSFCH format or second PSFCH format and information indicating a selected HARQ NACK or HARQ ACK/NACK feedback. The WTRU may subsequently receive feedback regarding the sidelink communication using the selected HARQ NACK or HARQ ACK/NACK and the selected first PSFCH format or second PSFCH format.


Regarding to the claim 30, US 20220210768 teaches a first user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:
transmit, to a second UE, a sidelink communication via a physical sidelink shared channel (PSSCH) [see Figure 1 and Paragraphs 0267 & 0256-0266 ] 
receive, from  the second UE and based at least in part on the sidelink communication via the PSSCH, hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback and channel state information (CSI) feedback on a physical sidelink feedback (When a PSFCH carries feedback information used to indicate HARQ-ACK feedback information corresponding to the PSSCH and the channel state information (CSI) corresponding to a PSSCH, the PSSCH and the PSFCH are associated ) [see Paragraph 0267 ] ( it is necessary to define a correspondence relationship between resources of the PSSCH and/or the PSCCH and resources of the PSFCH associated therewith. In the sidelink data transmission, the transmission UE determines, according to the correspondence relationship, where to listen to the potential HARQ-ACK feedback information and/or the CSI feedback information; and accordingly, the reception UE determines, according to the correspondence relationship, where to transmit the potential HARQ-ACK feedback information and CSI feedback information) [see Paragraph 0268].
However, US 20220210768 does not explicitly teach receive, from the second UE and based at least in part on sidelink communication via the PSSCH, feedback on a single physical sidelink feedback channel (PSFCH) resource.
US20220085923, from the same or similar fields of endeavor, teaches receive, from  the UE and based at least in part on sidelink communication via the PSSCH, feedback on a single physical sidelink feedback channel (PSFCH) resource (PSFCH includes HARQ-ACK, CSI) (The payload of PSFCH may include 1-2 bits for HARQ-ACK. The payload of PSFCH may include more than 2 bits for CSI) [see Paragraph 0110]
(A Tx WTRU may determine PSFCH formats/resources and indicate the PSFCH formats/resources (e.g., in SCI). For example, a Tx WTRU may indicate one or more of the following (e.g., in SCI): PSFCH format(s) and/or their associated parameters; PSFCH format usage associated with SL traffic type (e.g., unicast or groupcast); a (e.g., direct indication of) PSSCH-to-HARQ_feedback slot offset; or (e.g., a selection of) a “HARQ-NACK” scheme or a “HARQ-ACK/NACK” scheme (e.g., for groupcast SL) [see Paragraph 0107].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20220210768 in view of US20220085923 because US20220085923 suggests that The WTRU may transmit the data using the selected sidelink unicast or sidelink groupcast. The WTRU may also transmit information indicating the selected first PSFCH format or second PSFCH format and information indicating a selected HARQ NACK or HARQ ACK/NACK feedback. The WTRU may subsequently receive feedback regarding the sidelink communication using the selected HARQ NACK or HARQ ACK/NACK and the selected first PSFCH format or second PSFCH format.


Claim(s) 15, 16, 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 20220210768, hereinafter, ZHOU’s 768) in view of Ye et al. (US20220085923, hereinafter, Ye’s 923), and further in view of Yasukawa et al. (US 20180084480, hereinafter, Yasukawa’s 480 ).
Regarding to the claim 15, US 20220210768 and US20220085923 teach the limitations of the claim 1 above.
However, US 20220210768 and US20220085923 do not explicitly teach wherein the first UE is a source UE and the second UE is a relay UE.
US 20180084480, from the same or similar fields of endeavor, teaches wherein the first UE is a source UE and the second UE is a relay UE [see UE 1b, UE 1c, Figure 13 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20220210768 and US20220085923) and further in view of US 20180084480 because US 20180084480 suggests that the present invention is contrived in view of the above-mentioned points, and an object of the present invention is to provide a technique that can efficiently realize D2D relay communication in which an in-coverage user apparatus relays data communication between a user apparatus and a base station. 

Regarding to the claim 16, US 20220210768 and US20220085923 teach the limitations of the claim 1 above.
However, US 20220210768 and US20220085923 do not explicitly teach wherein the first UE is a relay UE and the second UE is a source UE.
US 20180084480, from the same or similar fields of endeavor, teaches wherein the first UE is a relay UE and the second UE is a source UE  [see UE 1b, UE 1c, Figure 13 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20220210768 and US20220085923) and further in view of US 20180084480 because US 20180084480 suggests that the present invention is contrived in view of the above-mentioned points, and an object of the present invention is to provide a technique that can efficiently realize D2D relay communication in which an in-coverage user apparatus relays data communication between a user apparatus and a base station. 

Regarding to the claim 23, claim 23 is rejected the same limitations of the claim 15.

Regarding to the claim 23, claim 23 is rejected the same limitations of the claim 16.



Claim(s) 21, 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 20220210768, hereinafter, ZHOU’s 768) in view of Ye et al. (US20220085923, hereinafter, Ye’s 923), and further in view of FEHRENBACH et al. (US 20210306089, hereinafter, FEHRENBACH’s 089).
Regarding to the claim 21, US 20220210768 and US20220085923 teach the limitations of the claim 1 above.
However, US 20220210768 and US20220085923 do not explicitly teach determining aggregated feedback information for a plurality of UEs, wherein the aggregated feedback information indicates CSI for the plurality of UEs; and performing a multicast transmission to the plurality of UEs based at least in part on the aggregated feedback information.
US 20210306089, from the same or similar fields of endeavor, teaches determining aggregated feedback information for a plurality of UEs, wherein the aggregated feedback information indicates CSI for the plurality of UEs; and performing a multicast transmission to the plurality of UEs based at least in part on the aggregated feedback information (determining aggregated feedback information for a plurality of UEs, wherein the aggregated feedback information indicates CSI for the plurality of UEs; and performing a multicast transmission to the plurality of UEs based at least in part on the aggregated feedback information) [see Paragraphs 0116 & 0187].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20220210768 and US20220085923), and further in view of US 20210306089 because US 20210306089 suggests that Starting from a prior art as described above, when considering the above scenarios and, more generally, a wireless communication system in which a plurality of users may communicate directly with each other via a sidelink, there may be a need for an improved communication providing for a reliable transmission of information via the sidelink.


Regarding to the claim 28, claim 28 is rejected the same limitations of the claim 21 above.

Allowable Subject Matter
Claims 2, 3, 4, 6, 7, 8, 10, 11, 12, 18-20, 25-27 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412